Citation Nr: 0510549	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-04 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from May 1950 to June 1958.  He died in August 
1999.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2003 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO).  In that decision, the RO denied the appellant's claim 
for service connection for the cause of the veteran's death, 
which she alleged was a direct consequence of VAMC treatment.

In September 1999 the RO notified the appellant that she was 
entitled to Dependency and Indemnity Compensation even though 
the cause of the veteran's death was not related to service 
since he had been rated totally disabled from a service 
related condition for the last 10 years of his life.  The 
current claim was received in February 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran died at a VA medical facility in August 1999; 
the immediate cause of death was acute respiratory distress 
syndrome, due to or as a consequence of sepsis and blood 
transfusion, due to or as a consequence of arterial 
infection, due to or as a consequence of, cardiac 
catheterization with failure of perclosure; another 
significant condition contributing to death, but not 
resulting in the underlying cause of death, was small bowel 
obstruction, entero-cutaneous fistula.  

3.  The preponderance of the medical evidence shows that the 
veteran did not suffer an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment rendered at 
a VA medical facility.  

4.  The veteran's death during the VA medical center (VAMC) 
admission was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, nor was the 
proximate cause of the death an event which was not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the veteran's death pursuant to the provisions of 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5107 (West 2002); 38 C.F.R. § 3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of February 2003, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151.  Only after that decision was promulgated 
did the RO, in December 2003, provide notice to the appellant 
regarding what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to submit any evidence in her possession that 
pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
appellant was provided adequate notice of the evidence needed 
to substantiate her claim.  The discussions in the February 
2003 rating decision appealed, and the January 2004 statement 
of the case (SOC) (especially when considered collectively) 
informed her of the information and evidence needed to 
substantiate her claims and complied with VA's notification 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on December 2003 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and recertification of the case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an SOC was provided to the appellant.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notice.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By a letter dated in December 2003, the 
appellant was provided with a detailed list of the types of 
evidence that would substantiate her claim; she was informed 
that it was her responsibility to make sure she provides all 
requested records pertaining to her claim.  During the course 
of this appeal, the RO has obtained and reviewed the evidence 
identified by the appellant as pertinent to her claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the February 2003 rating decision on 
appeal has not resulted in any prejudice to the appellant, in 
either the development or the merits of her claim, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual background.

The record reflects that the veteran died in August 1999.  
According to the certificate of death, the immediate cause of 
the veteran's death was acute respiratory distress syndrome, 
due to or as a consequence of sepsis and blood transfusion, 
due to or as a consequence of arterial infection, due to or 
as a consequence of, cardiac catheterization with failure of 
perclosure.  Listed as another significant condition 
contributing to death, but not resulting in the underlying 
cause of death, was small bowel obstruction, entero-cutaneous 
fistula.  

At the time of the veteran's death, service connection was in 
effect for schizophrenic reaction, chronic, severe, paranoid 
type, evaluated as 100 percent, and residuals of fracture, 
fifth metacarpal, right, evaluated as 0 percent disabling.  

The record indicates that the veteran was admitted to a VA 
hospital on June 2, 1999, as a result of bleeding in the 
right groin.  It was noted that he had been in the hospital 
on May 24, 1999, for a cardiac catheterization, during which 
his right femoral artery was accessed.  He had a Perclose 
device placed for closure of femoral artery, and he had 
oozing from the right groin at home for approximately 9 days.  
He was admitted to an outside hospital with bleeding from the 
right groin on May 28, 1999, and also with some vomiting and 
fever.  He was transferred to the Little Rock VA hospital on 
June 2, 1999.  He had a temperature of 101 degrees 
Fahrenheit.  It was suspected that he might have an infected 
hematoma; a Doppler ultrasound was negative for a 
pseudoaneurysm or infected hematoma.  His physical 
examination showed a hematoma in the right groin, and some 
abdominal distention.  On June 5, 1999, the veteran underwent 
repair of the right femoral artery pseudoaneurysm; and he 
underwent thrombectomy and fasciotomy of his lower extremity.  
He began to recover slowly, but on June 12, 1999, he had 
bleeding from his right groin, requiring transfusion.  He 
underwent exploration of the right groin and debridement.  

On June 23, 1999, the veteran reportedly had an 
enterocutaneous fistula in his midline abdominal wound.  He 
was again noted to have bleeding from the right groin area on 
June 25, 1999; he underwent ligation of the common femoral 
artery.  He continued to show some improvement; however, he 
opened up three new enterocutaneous fistulas and, ultimately, 
a fourth one.  He had, essentially, stoppage of his bowel 
function, but in spite of that the friable granulation tissue 
in the wound beds bled off and on, and he required a number 
of units of packed red blood cells and coagulation factors 
over the last 6 weeks because of bleeding.  It was felt that 
to operate on the veteran's abdomen would result in such a 
severe deficit of small bowel that it would be incompatible 
with life.  Therefore, the veteran was maintained on total 
parenteral nutrition (TPN) for over 2 months.  In the last 2 
weeks of his life, the veteran developed a worsening 
pneumonia and fluid overload; this was essentially 
unresponsive to antibiotic treatment or to any pulmonary 
toilet.  Diuretics were used, but the veteran had minimum 
response, although his kidney function remained essentially 
unchanged.  Eventually, over the last 2 to 3 days, he 
developed difficulty oxygenating, and had oxygen by facemask 
titrated up to 100 percent the night before his death.  Over 
the night, he was ultimately able to be weaned slightly, to 
approximately 60 percent, but he suffered bradycardia and 
ultimately expired on August 14, 1999.  

Received in February 2001 was a medical statement from 
Gilbert C. Evans, M.D., dated in January 2001, wherein he 
described some of the treatment provided to the veteran 
beginning on May 17, 1999, as described in the VA hospital 
summary.  Dr. Evans stated that, if the veteran had an 
elevated temperature on June 3rd, he probably had signs of an 
infection on June 2nd, which made more probable by knowing 
that he had acute and chronic ileitis with chronic 
peritonitis.  Dr. Evans admitted that he did not know what 
happened after the veteran's abdominal surgery, except that 
there were notes in his records by a social worker that 
indicated that the doctors were considering amputating the 
veteran's right leg.  He noted that a psychiatric 
consultation was requested due to the veteran's delirium, but 
he did not know whether the veteran died during his June 2, 
1999, admission or if he recovered, and was sent home and 
died later.  Dr. Evans stated the following:  "Femoral 
Bleeding after cardiac catheterization was the normal result 
of bad technique as well as good technique."  He stated that 
he was unaware of the name or qualification of the person who 
performed the catheterization, or that of the person who 
diagnosed chest pain due to unstable angina, but he knew that 
medical students and residents sometimes do sloppy thinking 
and get worse results than more experienced doctors.  

Dr. Evans stated that it was bad practice to operate on a 66 
year old complicated case of a diabetic, paranoid 
schizophrenic, who could not articulate his feelings in a 
lucid way.  Therefore, he believed that more attention should 
have been given to the veteran's temperature, physical signs 
and lab findings by the Chief of each department responsible 
for the veteran's case.  

Of record is a medical statement from William Arthur Isely, 
M.D., dated in April 2002, indicating that upon reviewing the 
veteran's medical records, it was his professional opinion 
that the initial procedure was below standard medical care.  
Dr. Isely stated that he felt that the substandard procedure 
ultimately resulted in circumstances causing the demise of 
the veteran.  

Subsequently, in July 2003, a VA specialist reviewed the 
veteran's claims file.  The VA physician summarized the 
history of the veteran's hospitalization and treatment at the 
VAMC leading to his death.  The VA examiner concluded that 
the VAMC was not negligent, careless, or showed lack of care.  
He noted that the veteran had complications of his femoral 
artery procedure, which was a known complication that happens 
in a certain number of people, and was not felt to be due to 
negligence.  The VA examiner also noted that the veteran 
developed small bowel obstruction, required small bowel 
resection, and developed enterocutaneous fistulae with 
infection, which again can be a complication of small bowel 
surgery.  The examiner stated that it was his opinion that, 
even though the veteran experienced severe problems that 
eventually resulted in his death, the problems were not due 
to the negligence or carelessness on the part of the treating 
physicians, but were just complications which can develop in 
the natural course of diseases that the veteran had.  


III.  Legal analysis.

Initially, the Board notes that 38 U.S.C. § 1151 was amended 
by section 422(a) of Pub. L. No. 104-204.  The revised law is 
effective with respect to claims filed on or after October 1, 
1997.  The appellant's claim for DIC was filed in September 
1999 and therefore, the amended law is applicable.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto. With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was designed to 
relieve. Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b) (2004).  

The additional disability or death must actually result from 
VA hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. 
§ 3.358(c)(1), (2) (2004).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment provided.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.1-2, 4.3 (2004).  

Analysis.

Dr. Evans, in his letter dated in January 2001, stated that 
femoral bleeding after cardiac catheterization was the normal 
result of bad technique as well as good technique.  He opined 
that it was bad practice to operate on a 66 year old 
complicated case of a diabetic, paranoid schizophrenic who 
cannot articulate his feelings in a lucid way.  Dr. Evans 
admitted that he did not know the qualifications of the 
person who performed the catheterization or the person who 
diagnosed the chest pain due to unstable angina.  Dr. Evans 
provided no definite conclusion that the femoral bleeding was 
due to bad technique, simply that it could be due to bad 
technique.  Dr. Evans' opinion appears to be based solely on 
speculation.  The Board notes that a claim may not be granted 
based on speculation.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  On the contrary, the December 2003 VA 
examiner's opinion is competent and persuasive evidence as it 
was based upon a review of the record and supported by 
medical evidence in the record.  

Given the December 2003 VA opinion, the Board finds no 
evidence of record suggesting that VA treatment, specifically 
the procedures afforded to the veteran on June 5, 1999, 
including the exploratory laparotomy, lysis of adhesions and 
small bowel resection, and repair of the right femoral artery 
pseudoaneurysm, had the effect of hastening his death.  Dr. 
Isely's April 2002 opinion suggests that the initial 
procedure was below standard medical care, but he did not 
specifically stated that, in conducting that procedure, VAMC 
doctors manifested carelessness, negligence, lack of proper 
skill, error in judgment, which eventually led to the 
veteran's death.  

The preponderance of the medical evidence shows that the 
veteran did not suffer an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment.  The 
preponderance of the competent medical evidence also shows 
that the proximate cause of the veteran's death was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment.  Although the appellant has offered her own 
opinion that the veteran's death was due to negligence, lay 
persons, such as the appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board concludes that the criteria for establishing 
entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1151 are not met.  

A review of the record demonstrates that there is no 
competent medical evidence supporting a finding that the 
cause of the veteran's death was due to VA medical care.  The 
preponderance of the evidence is against her claim of 
entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1151, and this claim must 
therefore be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the appellant when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


